Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/009,533 filed September 1, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (Pre-Grant Publication 2018/0171471) in view of Anzalone (Pre-Grant Publication 2020/0144047).
Regarding claim 1, Takahasi discloses an apparatus comprising:
a chamber (Fig. 1, 10);
a support (14) in the chamber,
the support including a frame, an opening surrounded by the frame, a plurality of arms, and a seat within the opening (Paragraph [0033]),

    PNG
    media_image1.png
    702
    667
    media_image1.png
    Greyscale

the frame having a first surface and a second surface, opposite to each other, 
the arms being cantilever bars extending from the frame into the opening,
each of the arms having a maximum height that is smaller than a maximum height of the frame, and a resting edge (Fig. 1),
the resting edges of the arms defining a resting surface that is at a lower level than the second surface of the frame,
the seat having a bottom formed by the resting surface.

Takahashi does not disclose a collection container in the chamber with the support over the container and the frame facing the container. However Anzalone disclose an apparatus comprising:
A container/receptacle (Fig. 1, 22) formed within a chamber (24) wherein a support (20) having a frame (26) is formed over the container.

It would have been obvious to those having ordinary skill in the art at the time of invention to form a container within the reaction chamber because it will collect any material drained through the opening in the support during processing (Paragraph [0029]).

Regarding claim 2, Takahashi further discloses:
the resting surface is positioned at a distance from the second surface substantially equal to a thickness of a substrate (W) to be inserted in use into the seat (Fig. 1).

Regarding claim 3, Takahashi further discloses:
the resting surface is positioned at a distance from the second surface (Fig. 1).

Regarding claim 10, Takahashi disclose an apparatus comprising:
positioning a substrate (Fig. 1, W) of a first material in an apparatus,
the apparatus including a chamber (10),
the support (14) including a frame, an opening surrounded by the frame, a plurality of arms, and a seat within the opening (See Fig. Above), 
the frame having a first and a second surface, opposite to each other, the first surface of the frame;
the arms being cantilever bars extending from the frame into the opening, 
each of the arms having a maximum height that is smaller than a maximum height of the frame, and a resting edge, 
the resting edges of the arms defining a resting surface at a lower level than the second surface of the frame, 
the seat having a bottom formed by the resting surface, 
the substrate being positioned in the seat and approximately flush with the frame; 
forming a layer (50a; Paragraph [0038]) of a second material on the substrate, the layer of the second material having a first thickness; and 
growing the layer (50) of the second material until the layer of the second material has a second thickness that is greater than the first thickness (Paragraph [0066 & 0075]).

Takahashi does not disclose a collection container in the chamber, the support over the container, the frame facing the container, and separating at least one first portion of the substrate from the layer of second material by melting the first portion of the substrate. However disclose an apparatus comprising:
A container/receptacle (Fig. 1, 22) formed within a chamber (24) wherein a support (20) having a frame (26) is formed over the container.
Further separating a substrate of a first material (Figs. 9-13, 58) from a layer (60) of a second material by melting the at least a first portion of the substrate (Paragraph [0063])

It would have been obvious to those having ordinary skill in the art at the time of invention to form a container within the reaction chamber because it will collect any material drained through the opening in the support during processing such as the melted substrate (Paragraph [0029]). Further by melting the substrate it will allow the substrate to be separated while leaving the desired layer formed of a second material to remain undamaged. 

Regarding claim 11, Takahashi and Anzalone disclose all of the limitations of claim 10 (addressed above). Takahashi does not disclose after growing the layer of the second material, separating a second portion of the substrate from the layer of the second material by chemical etching. Anzalone further discloses:
after growing the layer of the second material (60/68) , separating a second portion of the substrate (70) from the layer of the second material by chemical etching (Paragraph [0071]).

It would have been obvious to those having ordinary skill in the art at the time of invention to separate a second portion of the substrate because it will remove remaining residual material of the substrate thereby improving the quality of the desired layer of second material.

Regarding claim 12, Takahashi further discloses:
the second material includes silicon carbide, and the first material includes silicon (Paragraph [0038, 0065-0066, 0072]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (Pre-Grant Publication 2018/0171471) in view of Anzalone (Pre-Grant Publication 2020/0144047) as applied to claim 1 above, and further in view of Chu (Pre-Grant Publication 2016/0133504).
Regarding claim 4, Takahashi and Anzalone disclose all of the limitations of claim 1 (addressed above). Neither reference explicitly disclose each of the arms includes an upper portion delimited by at least one inclined side, and the inclined side of each arm has a non- zero inclination with respect to the resting surface. However Chu discloses a susceptor comprising:
A susceptor (Fig. 5a-5b, 500) wherein the susceptor has a first frame/rim (206) and a second frame/rim (208) and the second rim includes cut-outs (502) forming T-shaped tabs/arms having an upper portion delimited by at least one inclined side (504) and the inclined side of each tab/arm has a non-zero inclination with respect to the resting surface (See Abstract). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the arm including an upper portion delimited by at least one inclined side, and the inclined side of each arm has a non- zero inclination with respect to the resting surface because it will improve thermal uniformity across the surface of a substrate during processing by reducing a contacting surface area between the susceptor and the substrate (Paragraph [0028]).

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowed because none of the prior art either alone or in combination discloses a support comprising: a frame including a first surface and a second surface opposite to the first surface, the first surface being spaced from the second surface by a first distance; an opening in the frame; and a plurality of arms extending in to the opening, each of the plurality of arms being cantilevered from the frame, each of the plurality of arms including a base, a first angled surface, a second angled surface, and a vertex, the first angled surface and the second angled surface forming the vertex, the base being spaced from the vertex by a second distance smaller than the first distance. Claims 14-20 are also allowed based on their dependency from claim 13.

Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is considered allowable because none of the prior art either alone or in combination discloses each of the arms includes an upper portion delimited by a pair of upper inclined sides that are contiguous and intersect to form a vertex. Claims 6-8 are also allowed base don their dependency from claim 5.
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses a plurality of projections extending from the frame into the opening, each of the plurality of projections having connection walls extending transversely from the frame, and a transverse wall extending between the connection walls, the transverse walls forming, together with the resting surface, the seat, each of the arms extending from a respective transverse wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818